Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-10, drawn to a test strip device.
Group 2, claims 11-17, drawn to a test strip device.
Group 3, claims 18-19, drawn to a method for performing analytical reactions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of a test strip comprising: a substrate, the substrate comprising a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tsukada et al. (US 20110244597 A1).  
Tsukada teaches a test strip (Fig. 1 and 3) comprising: a substrate (paragraph [0079], “membrane”, the substrate comprising a first end (Fig. 1, left end), a second end (right end), a first side (upper side) , a second side (lower side), a top surface (top of membrane), and a bottom surface (bottom of membrane), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 1); and an analyte testing region (Fig. 1, element f; Fig. 3 elements i-n), wherein the analyte testing region is located on the top surface of the substrate (Figs. 1 and 3) and extends from the second end of the substrate along a first axis substantially parallel to the first side and the second side of the substrate to a second axis substantially parallel to the second end of the substrate (Figs. 1-3).
During a telephone conversation with Andrew Chien on 09/27/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (as elaborated in the specification paragraph [0026]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term Mylar in paragraph [0028], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 objected to because of the following informalities: the phrase “the analyte testing pads” in line 14 should read “the at least two columns of analyte testing pads” for improved clarity and antecedent basis.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for detecting at least one analyte in a liquid test sample” and “capable of associating … to produce a detectable response…” are interpreted as intended uses of the claimed test strip device and are given patentable weight to the extent which effects the structure of the test strip device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, claim 1 recites “at least one analyte” in line 15. Since “at least one analyte” is established in line 1, it is unclear if the at least one analyte of line 15 is the same or different from the at least one analyte of line 1. Claims 2-10 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “a liquid test sample” in line 16. Since “a liquid test sample” is established in line 1, it is unclear if the liquid test sample of line 16 is the same or different from the liquid test sample of line 1. Claims 2-10 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 contains the trademark/trade name “Mylar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe biaxially-oriented polyethylene terephthalate and, accordingly, the identification/description is indefinite.
Regarding claim 10, claim 10 recites the limitation "the at least two analyte testing pads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (WO  2016032404 A1, hereinafter “Ying”).
Regarding claim 1, Ying teaches a test strip device for detecting at least one analyte in a liquid test sample (Fig. 6; abstract), comprising: 
a substrate (Fig. 6, element 101), the substrate comprising a first end (left side of element 101), a second end (right side of element 101, towards element 103), a first side (upper side of element 101), a second side (lower side of element 101), a top surface (top surface of element 101), and a bottom surface (bottom surface of element 101), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 6); and
 an analyte testing region (Fig. 6, element 201), wherein the analyte testing region is located on the top surface of the substrate (Fig. 6) and extends from the second end of the substrate along a first axis substantially parallel to the first side and the second side of the substrate to a second axis substantially parallel to the second end of the substrate (Fig. 6 shows the test array area 201 extending from the second end of 101 towards element 103 to an axis, i.e. near element 207, parallel to the first and second side of 101) and 

wherein the at least two columns are substantially parallel to the first axis (Fig. 6) and each of the at least two columns comprise at least one analyte testing pad (Fig. 6 shows each column comprises four test spots 201a), 
the analyte testing pads comprising at least one reagent (paragraph [0060], “detector agent”) capable of associating with at least one analyte present in a liquid test sample to produce a detectable response in the presence of the at least one analyte (paragraph [0060]).
Regarding claim 2, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least two columns comprises at least ten analyte testing pads (Fig. 6).
Regarding claim 3, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least ten analyte testing pads are arranged in an array comprising at least two rows and at least two columns (Fig. 6).
Regarding claim 4, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the analyte testing pads comprise the same, different, or a combination of same and different reagents (paragraphs [0062]; claim 19).
Regarding claim 5, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the substrate is selected from the group consisting of nitrocellulose, cellulose acetate, Mylar®, polyester film, polyethylene terephthalate, polycarbonate, and polystyrene, or combinations thereof (paragraph [00115], “nitrocellulose”).
Regarding claim 6, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the liquid test sample is urine (paragraph [0019]).
Regarding claim 7, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the liquid test sample comprises a volume of about 0.1 milliliters to about 3 milliliters (paragraph [0070] teaches the sample can be 100 microliters, i.e. 0.1 milliliters).
Note that the liquid test sample is not positively recited structurally and is interpreted as a functional limitation of the claimed test strip device.
Regarding claim 8, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least one analyte is selected from the group consisting of glucose, bilirubin, ketones, blood, proteins, urobilinogen, nitrites, leukocytes, albumin, creatinine, ascorbic acid, specific gravity, and pH (paragraph [0018], “cell protein”; paragraph [0019], “blood”).
Regarding claim 9, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the at least one reagent is selected from the group consisting of glucose oxidase, peroxidase, potassium iodide, 2,4-dichloroaniline diazonium salt, sodium nitroprusside, bromthymol blue, methyl vinyl ether, maleic anhydride, sodium hydroxide, diispropylbenzene dihydroperoxide, 3, 3', 5, 5'- tetramethylbenzidine, methyl red, tetrabromphenol blue, p-diethylamino-benzaldehyde, p- arsanilic acid, 1, 2, 3, 4-tetrahydrobenzo(h) quinolin-3-ol, derivatized pyrrole amino acid ester, bis (3',3"-d iiodo-4',4"-dihydroxy-5',5"-dinitrophenyl)-3,4,5,6- tetrabromosulfonepthalein, copper sulfate, and diazonium salt, or combinations thereof (paragraph [0060], “glucose oxidase”, “peroxidase”).
Regarding claim 10, Ying teaches all of the elements of the current invention as stated above. Ying further teaches wherein the detectable response comprises a color change to the at least two analyte testing pads (paragraph [0094]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukada et al. (US 20110244597 A1) teaches a test strip (Fig. 1 and 3) comprising: a substrate (paragraph [0079], “membrane”, the substrate comprising a first end (Fig. 1, left end), a second end (right end), a first side (upper side) , a second side (lower side), a top surface (top of membrane), and a bottom surface (bottom of membrane), wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 1); and an analyte testing region (Fig. 1, element f; Fig. 3 elements i-n), wherein the analyte testing region is located on the top surface of the substrate (Figs. 1 and 3) and extends from the second end of the substrate along a first axis substantially parallel to the first side and the second side of the substrate to a second axis substantially parallel to the second end of the substrate (Figs. 1-3). 
Ledden et al. (US 20160008813 A1) teaches a test strip device for detecting at least one analyte in a liquid test sample (Fig. 1; abstract), comprising: a substrate (Fig. 1, element 12), the substrate comprising a first end, a second, a first side, a second side, a top surface, and a bottom surface, wherein the first side and the second side comprise a length that is substantially longer than the first end and the second end (Fig. 1); and an analyte testing region capable of associating with at least one analyte present in a liquid test sample to produce a detectable response in the presence of the at least one analyte (paragraph [0063]). Ledden teaches the liquid test sample can vary between .01 mL to 1.2 mL (paragraph [0034]).
Iwata et al. (JP 2001272399 A) teaches a test strip device for detecting at least one analyte in urine as claimed in claim 1 (see Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798